
	

114 HR 1062 IH: Pilot’s Bill of Rights 2
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1062
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Graves of Missouri (for himself, Mr. Lipinski, Mr. Peterson, and Mr. Rokita) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Pilot’s Bill of Rights to facilitate appeals and to apply to other certificates issued
			 by the Federal Aviation Administration, to require the revision of the
			 third class medical certification regulations issued by the Federal
			 Aviation Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Pilot’s Bill of Rights 2. 2.Medical certification of certain small aircraft pilots (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall issue or revise medical certification regulations to ensure that an individual may operate as pilot in command of a covered aircraft without regard to any medical certification or proof of health requirement otherwise applicable under Federal law if—
 (1)the individual possesses a valid State driver's license and complies with any medical requirement associated with that license;
 (2)the individual is transporting not more than 5 passengers; (3)the individual is operating under visual flight rules or instrument flight rules; and
 (4)the relevant flight, including each portion thereof, is not carried out— (A)for compensation, including that no passenger or property on the flight is being carried for compensation;
 (B)at an altitude that is more than 14,000 feet above mean sea level; (C)outside the United States, unless authorized by the country in which the flight is conducted; or
 (D)at an indicated air speed exceeding 250 knots. (b)Covered aircraft definedIn this section, the term covered aircraft means an aircraft that—
 (1)is not authorized under Federal law to carry more than 6 occupants; and (2)has a maximum certificated takeoff weight of not more than 6,000 pounds.
 (c)Report requiredNot later than 5 years after the date of the enactment of this Act, the Administrator shall submit to Congress a report that describes the effect of the regulations issued or revised under subsection (a) and includes statistics with respect to changes in small aircraft activity and safety incidents.
 (d)Prohibition on enforcement actionsOn and after the date that is 180 days after the date of the enactment of this Act, the Administrator may not take an enforcement action for not holding a valid third-class medical certificate against a pilot of a covered aircraft for a flight if the pilot and the flight meet the applicable requirements under paragraphs (1) through (4) of subsection (a) unless the Administrator has published final regulations in the Federal Register under subsection (a).
			3.Expansion of Pilot's Bill of Rights
			(a)Appeals not subject to exhaustion of administrative remedies
 (1)In generalSection 2(d)(1) of the Pilot’s Bill of Rights (Public Law 112–153; 126 Stat. 1159; 49 U.S.C. 44703 note) is amended to read as follows:
					
 (1)In generalUpon a decision by the Administrator denying a covered certificate, or imposing a punitive civil action or an order of revocation under section 44709 of title 49, United States Code, a person substantially affected by the decision may, at the person’s election, file an appeal with the National Transportation Safety Board or, without further administrative review, in the United States district court in which the person resides or in which the action in question occurred, or in the United States District Court for the District of Columbia..
 (2)Conforming amendmentSection 2(d)(2) of such Act is amended by striking Federal district court and inserting United States district court. (b)De novo review by district court; burden of proofSection 2(e) of such Act is amended—
 (1)by amending paragraph (1) to read as follows:  (1)In generalIn an appeal filed under subsection (d) in a United States district court with respect to a denial, suspension, or revocation of a covered certificate by the Administrator—
 (A)the district court shall review the denial, suspension, or revocation de novo, including by— (i)conducting a full independent review of the complete administrative record of the denial, suspension, or revocation;
 (ii)permitting additional discovery and the taking of additional evidence; and (iii)making the findings of fact and conclusions of law required by Rule 52 of the Federal Rules of Civil Procedure without being bound to any facts found by the Administrator or the National Transportation Safety Board; and
 (B)the Administrator shall bear the burden of proof.; and (2)by adding at the end the following:
					
 (3)Applicability of Administrative Procedure ActNotwithstanding paragraph (1)(A) or subsection (a)(1) of section 554 of title 5, United States Code, that section applies to adjudications of the Administrator and the National Transportation Safety Board to the same extent as that section applied to such adjudications before the date of the enactment of the Pilot’s Bill of Rights 2.. 
				(c)Expansion to all certificates issued by Federal Aviation Administration
 (1)In generalSection 2 of such Act is amended— (A)in subsection (a)—
 (i)by striking subpart C, D, or F of; and (ii)by striking an airman certificate and inserting a covered certificate; and
 (B)in subsection (b)(1), by striking an airman certificate under chapter 447 of title 49, United States Code and inserting a covered certificate. (2)Covered certificate definedSection 2 of such Act is amended by adding at the end the following:
					
 (k)Covered certificate definedIn this section, the term covered certificate means an airman certificate, design organization certificate, holder of type certificate, production certificate, airworthiness certificate, air carrier operating certificate, airport operating certificate, air agency certificate, air navigation facility certificate, medical certificate, or any other authorization issued by the Administrator under chapter 447 of title 49, United States Code..
 (3)Conforming amendmentsSection 2 of such Act, as amended by this subsection, is further amended— (A)in subsection (b)(4)(C)—
 (i)in clause (i), by striking Any individual and inserting Any person; (ii)in clauses (ii) and (iii), in the clause headings, by striking individual and inserting person; and
 (iii)in clause (iii)(II), by striking the requesting individual and inserting the requesting person; (B)by striking the individual’s each place it appears and inserting the person’s;
 (C)by striking the individual each place it appears and inserting the person; and (D)by striking an individual each place it appears and inserting a person.
 (d)Notification of investigationSection 2 of such Act is further amended— (1)by striking subsection (c);
 (2)by redesignating paragraph (5) of subsection (b) as subsection (c), and by moving such subsection, as so redesignated, two ems to the left;
 (3)in subsection (b)— (A)in paragraph (2)(A), by inserting and the specific incident or incidents on which the investigation is based after nature of the investigation;
 (B)in paragraph (3), by striking timely; (C)by redesignating paragraph (4) as paragraph (5); and
 (D)by inserting after paragraph (3) the following:  (4)Failure to provide informationIf the Administrator does not provide a person with the notification required by paragraph (1) with respect to an investigation relating to the approval, denial, suspension, modification, or revocation of a covered certificate, including all of the information required under paragraph (2), the Administrator may not—
 (A)retain records of the investigation; (B)deny, suspend, or revoke the covered certificate;
 (C)seek a civil penalty or other punitive action against the person; or (D)in any way take action, including issuance of a warning letter or letter of correction or any other administrative action, with regard to the matter that was the subject of the investigation.; and
 (4)in subsection (c), as redesignated by paragraph (2), by striking section 44709(c)(2) and inserting section 44709(e)(2). (e)Release of investigative reportsSection 2 of such Act is amended by inserting after subsection (e) the following:
				
					(f)Release of investigative reports
						(1)In general
 (A)Emergency ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to denial, amendment, modification, suspension, or revocation of a covered certificate, in which the Administrator issues an emergency order of revocation under subsections (d) and (e) of section 44709 of title 49, United States Code, an emergency order under section 46105(c) of such title, or another order that takes effect immediately, the Administrator shall provide to the person holding the covered certificate the releasable portion of the investigative report before issuing the order.
 (B)Other ordersIn any proceeding conducted under part 821 of title 49, Code of Federal Regulations, relating to denial, amendment, modification, suspension, or revocation of a covered certificate, in which the Administrator notifies the holder of the covered certificate of a proposed action under subsections (b) and (c) of section 44709 of title 49, United States Code, the Administrator shall, upon request of the holder of the covered certificate and at any time after that notification, provide to the holder of the covered certificate the releasable portion of the investigative report.
 (2)Motion for dismissalIf the Administrator does not provide the investigative report to the person holding the covered certificate subject to the proceeding referred to in paragraph (1) by the time required by that paragraph, the person may move to dismiss the complaint of the Administrator or for other relief and, unless the Administrator establishes good cause for the failure to provide the investigative report, the administrative law judge shall order such relief as the judge considers appropriate.
 (3)Releasable portion of reportFor purposes of paragraph (1), the releasable portion of an investigative report is all information in the report, except for the following:
 (A)Information that is privileged. (B)Information that constitutes work product or reflects internal deliberative process.
 (C)Information that would disclose the identity of a confidential source. (D)Information the disclosure of which is prohibited by any other provision of law.
 (E)Information that is not relevant to the subject matter of the proceeding. (F)Information the Administrator can demonstrate is withheld for good cause.
 (G)Sensitive security information, as defined in section 15.5 of title 49, Code of Federal Regulations (or any corresponding similar ruling or regulation).
 (4)Rule of constructionNothing in this subsection shall be construed to prevent the Administrator from releasing to a person subject to an investigation described in subsection (b)(1)—
 (A)information in addition to the information included in the releasable portion of the investigative report; or
 (B)a copy of the investigative report before the Administrator issues a complaint.. (f)Limitation on document requestsSection 2 of such Act, as amended by subsection (e), is further amended by inserting after subsection (f) the following:
				
 (g)Limitation on document requestsIn any case in which the Administrator initiates an investigation described in subsection (b)(1) with respect to a person, the Administrator and the investigating officials may request documents from the person only if the request is limited and narrowly tailored to issues in the investigation..
 (g)Response to requests by repair stations To settle or withdrawSection 2 of such Act, as amended by subsections (e) and (f), is further amended by inserting after subsection (g) the following:
				
 (h)Response to Requests by Repair Stations To Settle or WithdrawThe Administrator shall respond to a written request by a repair station holding a certificate under part 145, Code of Federal Regulations, that is subject to an investigation described in subsection (b)(1) to withdraw from or settle a proceeding relating to the investigation not later than 30 calendar days after receiving the request..
 (h)Limitation on retention of recordsSection 2 of such Act, as amended by subsections (e), (f), and (g), is further amended by inserting after subsection (h) the following:
				
 (i)Limitation on retention of recordsThe Administrator shall expunge the record of any investigation described in subsection (b)(1) with respect to a covered certificate that does not lead to the denial, suspension, modification, or revocation of the certificate not later than 90 days after the Administrator determines not to deny, suspend, modify, or revoke the certificate.
 (j)Prohibition on publicizing pending enforcement actionsThe Administrator may not indicate in the publicly accessible records of a person holding a covered certificate who is the subject of an investigation described in subsection (b)(1) any information that is different from information in such records of an airman who is not under such an investigation..
			4.Limitations on reexamination of certificate holders
 (a)In generalSection 44709 of title 49, United States Code, is amended— (1)in subsection (a)—
 (A)in the subsection heading, by striking and reexamination; (B)by striking The Administrator and inserting the following:
						
 (1)In generalThe Administrator;  (C)by striking , or reexamine an airman holding a certificate issued under section 44703 of this title; and
 (D)by adding at the end the following:  (2)Reexamination of airmen certificates (A)In generalThe Administrator may reexamine an airman holding a certificate issued under section 44703 of this title only if the Administrator has reasonable grounds—
 (i)to question the airman’s lack of competence based on acts or omissions committed while the airman was exercising the privileges of the certificate; or
 (ii)to believe the airman obtained the certificate through fraudulent means. (B)Notification requirementsBefore taking any action to reexamine an airman holding a certificate issued under section 44703 of this title, the Administrator shall provide to the airman—
 (i)the specific justification for the reexamination; and (ii)any releasable information gathered by the Federal Aviation Administration that form the basis for that justification..
 (b)Modification, suspension, or revocation of airmen certificates after reexaminationSection 44709(b) of such title is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), and by moving such clauses, as so redesignated, two ems to the right;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), and by moving such subparagraphs, as so redesignated, two ems to the right;
 (3)by striking The Administrator and inserting the following:  (1)In generalThe Administrator; and 
 (4)by adding at the end the following:  (2)Modification, suspension, or revocation of airmen certificates after reexaminationThe Administrator may not amend, modify, suspend, or revoke an airman certificate issued under section 44703 of this title after a reexamination of the airman holding the certificate unless the Administrator demonstrates by a preponderance of the evidence that the airman—
 (A)lacks the skills and competency, or care, judgment, and responsibility, necessary to hold the certificate; or
 (B)materially contributed to the issuance of the certificate by fraudulent means.. (c)AppealsSection 44709(f) of such title is amended—
 (1)by striking A person and inserting the following:  (1)In generalA person; and
 (2)by adding at the end the following:  (2)Appeals relating to reexamination of airmen certificatesIf the Administrator amends, modifies, suspends, or revokes an airman certificate after reexamination of the airman holding the certificate in violation of subsection (a)(2), the airman may elect to file an appeal in the United States district court in which the airman resides or in which the action in question occurred, or in the United States District Court for the District of Columbia, instead of filing an appeal with the Board under subsection (d)..
 (d)Conforming amendmentsSection 44709(d)(1) of such title is amended— (1)in subparagraph (A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i); and
 (2)in subparagraph (B), by striking subsection (b)(1)(B) and inserting subsection (b)(1)(A)(ii). 5.Expediting updates to NOTAM program (a)In generalThe Administrator of the Federal Aviation Administration may not take any enforcement action, on or after the date that is 180 days after the date of the enactment of this Act, against any individual for a violation of a NOTAM (as defined in section 3 of the Pilot's Bill of Rights (49 U.S.C. 44701 note)) until the Administrator certifies that the Administrator has complied with the requirements of section 3 of the Pilot's Bill of Rights, as amended by this section, to—
 (1)the Committee on Appropriations and the Committee on Commerce, Science, and Transportation of the Senate; and
 (2)the Committee on Appropriations and the Committee on Transportation and Infrastructure of the House of Representatives.
 (b)AmendmentsSection 3 of the Pilot's Bill of Rights (Public Law 112–153; 126 Stat. 1162; 49 U.S.C. 44701 note) is amended—
 (1)in subsection (a)(2)— (A)in the matter preceding subparagraph (A)—
 (i)by striking this Act and inserting the Pilot’s Bill of Rights 2; and (ii)by striking begin and inserting complete the implementation of;
 (B)by amending subparagraph (B) to read as follows:  (B)to establish a repository, in a public central location, to maintain and archive all NOTAMs, including the original content and form of the notices, the original date of publication, and any amendments to such notices with the date of each amendment, in a manner that is Internet-accessible, machine-readable, and searchable;;
 (C)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (D)to establish a rating system to prioritize each NOTAM by the urgency and importance of the NOTAM; and
 (E)to specify the times during which temporary flight restrictions are in effect and the duration of a designation of special use airspace in a specific area.; and
 (2)by amending subsection (d) to read as follows:  (d)Designation of repository as sole source for NOTAMs (1)In generalThe Administrator—
 (A)shall consider the repository for NOTAMs established under subsection (a)(2)(B) to be the sole location for airmen to check for NOTAMs; and
 (B)may not consider a NOTAM to be announced and published until the NOTAM is included in the repository.
								(2)Prohibition on taking action for violations of NOTAMs not in repository
 (A)In generalExcept as provided in subparagraph (A), on and after the date on which the repository established under subsection (a)(2)(B) is final and published, the Administrator may not take any enforcement action against an airman for a violation of a NOTAM during a flight if that NOTAM is not available through the repository before the commencement of the flight and reasonably accessible and identifiable to the airman.
 (B)Exception for national securitySubparagraph (A) shall not apply in the case of an enforcement action for a violation of a NOTAM that directly relates to national security..
				6.Accessibility of certain flight data
 (a)In generalSubchapter I of chapter 471 of title 49, United States Code, is amended by inserting after section 47124 the following:
				
					47124a.Accessibility of certain flight data
 (a)DefinitionsIn this section: (1)Contract towerThe term contract tower means an air traffic control tower providing air traffic control services pursuant to a contract with the Federal Aviation Administration under the Contract Tower Program under section 47124(b)(3).
 (2)Covered flight recordThe term covered flight record means any flight data, including air traffic data (as defined in section 2(b)(4)(B) of the Pilot's Bill of Rights (49 U.S.C. 44703 note)), created, maintained, or controlled by any program of the Federal Aviation Administration, whether carried out by employees or contractors of the Federal Aviation Administration, including contract towers, flight service stations, and controller training programs.
							(b)Provision of covered flight data to Federal Aviation Administration
 (1)Request from Federal Aviation AdministrationWhen the Federal Aviation Administration receives a request, pursuant to section 552 of title 5, United States Code, for a covered flight record that is not in the possession of the Federal Aviation Administration, the Administrator of the Federal Aviation Administration shall request the record from the contract tower or other contractor of the Federal Aviation Administration that possesses the record.
 (2)Provision of records to Federal Aviation AdministrationAny covered flight record created, maintained, or controlled by a contract tower or another contractor of the Federal Aviation Administration that maintains covered flight records shall be provided to the Federal Aviation Administration if the Federal Aviation Administration requests the record pursuant to paragraph (1).
 (c)Applicability of FOIAAfter the Federal Aviation Administration receives a covered flight record under subsection (b), that record shall be—
 (1)considered an agency record of the Federal Aviation Administration for purposes of section 552(f)(2) of title 5, United States Code; and
 (2)subject to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), to the same extent as if the record was created, maintained, and controlled by the Federal Aviation Administration.
 (d)Withholding of informationThe Administrator of the Federal Aviation Administration may withhold information that would otherwise be required to be made available under this section only if—
 (1)the Administrator determines, based on information in the possession of the Administrator, that the Administrator may withhold the information in accordance with section 552(b) of title 5, United States Code; or
 (2)the information is voluntarily provided safety- or security-related information covered by section 40123.
 (e)Format of recordsEach contract tower or other contractor of the Federal Aviation Administration that maintains covered flight records shall maintain records relating to covered flight records in formats that are readily reproducible and reasonably searchable by the Federal Aviation Administration.
						(f)Regulations
 (1)In generalNot later than 180 days after the date of the enactment of the Pilot’s Bill of Rights 2, the Administrator shall promulgate regulations or guidance to ensure compliance with this section by the Federal Aviation Administration, contract towers, and other contractors of the Federal Aviation Administration that maintain covered flight records.
							(2)Compliance by applicable entities
 (A)In generalCompliance with this section by a contract tower or other contractor of the Federal Aviation Administration that maintains covered flight records shall be included as a material term in any contract between the Federal Aviation Administration and the contract tower or contractor entered into or renewed on or after the date of the enactment of the Pilot’s Bill of Rights 2.
 (B)Modification of contract or agreementNot later than one year after the date of the enactment of the Pilot’s Bill of Rights 2, the Administrator shall secure a modification to include compliance with this section by each contract tower and other contractor of the Federal Aviation Administration that maintains covered flight records as a material term in any contract between the Federal Aviation Administration and the contract tower or contractor that will not otherwise be renegotiated, renewed, or modified before the date that is one year after such date of enactment..
 (b)Clerical amendmentThe table of sections for chapter 471 of title 49, United States Code, is amended by inserting after the item relating to section 47124 the following:
				
					
						47124a. Accessibility of certain flight data..
			7.Limitation of liability for certain individuals designated as representatives of the Federal
			 Aviation Administration
 (a)In generalAny individual designated by the Administrator of the Federal Aviation Administration under subpart C of part 183 of title 14, Code of Federal Regulations, to act as a representative of the Administrator, including an aviation medical examiner, pilot examiner, or designated airworthiness representative, shall, when carrying out duties pursuant to that designation and without regard to the individual's employer—
 (1)be considered to be performing an activity necessary to safeguard a uniquely Federal interest; and (2)not be liable in a civil action for actions performed with reasonable care in connection with those duties.
 (b)Fraudulent misconductThis section does not relieve an individual described in subsection (a) that causes harm to any person through intentional or fraudulent misconduct while carrying out duties pursuant to that subsection from any penalty applicable under any provision of law for that misconduct.
 8.Authority for legal counsel to issue certain noticesNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall revise section 13.11 of title 14, Code of Federal Regulations, to authorize legal counsel to close enforcement actions covered by that section with a warning notice, letter of correction, or other administrative action.
		9.Liability protection for volunteer pilots that fly for the public benefit
			(a)Findings and purpose
 (1)FindingsCongress finds the following: (A)Many volunteer pilot nonprofit organizations fly for public benefit and provide valuable services to communities and individuals.
 (B)In each calendar year, volunteer pilot nonprofit organizations provide long-distance, no-cost transportation for tens of thousands of people during times of special need.
 (C)Such nonprofit organizations are no longer able to purchase liability insurance for aircraft they do not own to provide liability protection at a reasonable price, and therefore face a highly detrimental liability risk.
 (D)Such nonprofit organizations have supported the homeland security of the United States by providing volunteer pilot services during times of national emergency.
 (2)PurposeThe purpose of this section is to promote the activities of volunteer pilot nonprofit organizations that fly for public benefit and to sustain the availability of the services that such nonprofit organizations provide, including the following:
 (A)Transportation at no cost to financially needy medical patients for medical treatment, evaluation, and diagnosis.
 (B)Flights for humanitarian and charitable purposes. (C)Other flights of compassion.
					(b)Liability protection for volunteer pilot nonprofit organizations that fly for public benefit and to
 pilots and staff of such nonprofit organizationsSection 4 of the Volunteer Protection Act of 1997 (42 U.S.C. 14503) is amended— (1)in subsection (a)(4)—
 (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (B)by striking the harm and inserting (A) except in the case of subparagraph (B), the harm;
 (C)in subparagraph (A)(ii), as redesignated by this paragraph, by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (B)the volunteer—
 (i)was operating an aircraft in furtherance of the purpose of a volunteer pilot nonprofit organization that flies for public benefit; and
 (ii)was properly licensed and insured for the operation of such aircraft.; and (2)in subsection (c)—
 (A)by striking Nothing in this section and inserting the following:  (1)In generalExcept as provided in paragraph (2), nothing in this section; and
 (B)by adding at the end the following:  (2)ExceptionA volunteer pilot nonprofit organization that flies for public benefit, the staff, mission coordinators, officers, and directors (whether volunteer or otherwise) of that nonprofit organization, and a referring agency of that nonprofit organization shall not be liable for harm caused to any person by a volunteer of the nonprofit organization while the volunteer—
 (A)is operating an aircraft in furtherance of the purpose of the nonprofit organization; (B)is properly licensed for the operation of the aircraft; and
 (C)has certified to the nonprofit organization that the volunteer has insurance covering the volunteer's operation of the aircraft..
					
